2015 UT App 297



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                     DUANE H. SANDRIDGE,
                         Appellant.

                      Per Curiam Decision
                        No. 20150055-CA
                    Filed December 17, 2015

            Fourth District Court, Heber Department
                The Honorable Roger W. Griffin
                         No. 131500246

             J. Edwards Jones, Attorney for Appellant
        Sean D. Reyes and Cherise M. Bacalski, Attorneys
                         for Appellee

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., AND
                     STEPHEN L. ROTH.

PER CURIAM:

¶1      Duane H. Sandridge claims that the district court “failed
to comply with its legal duty to determine the accuracy of the
presentence report,” as required by Utah Code section 77-18-
1(6)(a). He requests that the case be remanded with a
requirement that Adult Probation & Parole (AP&P) prepare a
corrected presentence report (PSI) and that he be resentenced.
We affirm.

¶2     Section 77-18-1(6)(a) requires that “*a+ny alleged
inaccuracies in the presentence investigation report” that are not
resolved prior to sentencing “shall be brought to the attention of
the sentencing judge, and the judge shall grant an additional 10
working days to resolve the alleged inaccuracies in the report
                        State v. Sandridge


with” AP&P. See Utah Code Ann. § 77-18-1(6)(a) (LexisNexis
Supp. 2014). “If after 10 working days the inaccuracies cannot be
resolved, the court shall make a determination of relevance and
accuracy on the record.” Id. “Whether the trial court properly
complied with a legal duty to resolve on the record the accuracy
of contested information in sentencing reports is a question of
law,” which we review for correctness. State v. Waterfield, 2014
UT App 67, ¶ 29, 322 P.3d 1194 (citation and internal quotation
marks omitted).

¶3     The district court twice continued sentencing to allow
AP&P to address inaccuracies that Sandridge claimed were in
the PSI. As a result, AP&P prepared an amended and a second
amended PSI. In addressing each of the five remaining claimed
inaccuracies at sentencing, the district court determined both the
relevance and accuracy of the claims on the record. Sandridge
conceded that even if the requested changes were made, they
would not impact the sentencing matrix in the two cases that
were before the district court for sentencing. However, he
argued that the claimed errors in the PSI could impact him
because he was awaiting sentencing in two other counties and
because the PSI might be reviewed by the Board of Pardons and
Parole.

¶4     The district court declined to require further modification
of the criminal history contained in the second amended PSI.
Sandridge claimed that the PSI was inaccurate insofar as it
reported aliases that he denied using. The district court ruled
that because those aliases were included in his criminal record,
they would not be removed unless Sandridge could provide
documentation to show that they were not, in fact, included in
his criminal record. The district court also did not require
removal of arrests from the criminal history section if they were
accurately reported. The court clarified that arrests or offenses
for which there was no disposition were not included in the
calculation under sentencing guidelines. Similarly, the district



20150055-CA                     2              2015 UT App 297
                        State v. Sandridge


court reviewed and rejected the claims that some offenses from
the criminal history were duplicates or were offenses that
Sandridge claimed he did not commit. The district court refused
to remove entries in the criminal history section of the PSI based
solely upon Sandridge’s memory, but it left open the possibility
that additional documentation obtained by Sandridge could be
added to the record. Contrary to Sandridge’s characterization of
the ruling, the district court did not leave the claims of alleged
inaccuracies unresolved. Instead, the court rejected the claim of
further alleged inaccuracies because Sandridge had not
demonstrated that the report was inaccurate based upon the
criminal record.

¶5     The district court provided partial relief on Sandridge’s
claim regarding his juvenile record. Sandridge self-reported to
AP&P that he had served six months in custody for a juvenile
theft offense. AP&P was unable to find a record of his juvenile
history. Sandridge later claimed, based solely upon his memory,
that the juvenile record had been expunged. The district court
declined to require removal of the juvenile record from
Sandridge’s criminal history. However, the court ruled that four
points assessed for the juvenile offense should be removed from
the calculation under the sentencing guidelines based upon
insufficient proof that the juvenile offense resulted in a secure
placement or would have been a felony if committed by an
adult. The juvenile offense did not affect the presumed sentence
based upon the guidelines.

¶6     Sandridge has not demonstrated that the district court
failed to perform its legal duty to determine the relevance and
accuracy of the PSI. “The sentencing judge is required to
consider the party’s objections to the report, make findings on
the record as to whether the information objected to is accurate,
and determine on the record whether that information is
relevant to the issue of sentencing.” Waterfield, 2014 UT App 67,
¶ 30 (citation and internal quotation marks omitted). At



20150055-CA                     3              2015 UT App 297
                         State v. Sandridge


sentencing, the district court reviewed and determined the
accuracy of each of Sandridge’s remaining claims. Although
Sandridge disagrees with the district court’s rulings on his
claims, he has not demonstrated that the rulings were incorrect.
See id. ¶ 33 (stating that if an appellant has not demonstrated that
the PSI was factually inaccurate as a result of the district court’s
ruling, the appellant’s substantial rights were not impacted). The
claimed inaccuracies were not relevant to sentencing in the case
before the court. Accordingly, we affirm.




20150055-CA                     4                2015 UT App 297